Johnston, Adel and Sneed, JJ., concur; Carswell, Acting P. J., and MacCrate, J., dissent and vote to affirm, with the following memorandum: Although the witness Hansen previously had testified that he was a paid investigator who had acted in the interest of and on behalf of defendant, it was permissible, as further inquiry with respect to his interest or bias reflecting on credibility, for plaintiffs’ counsel to elicit the fact that he was employed by a named insurance company which was insurer of defendant. (Wood v. New York State Elec. & Gas Corp., 257 App. Div. 172, affd. 281 N. Y. 797; Young v. Sonking, 275 App. Div. 871.) [See post, p. 1082.]